— Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered July 27, *3151987, convicting the defendant-appellant, after a plea of guilty, of six counts of murder in the second degree, four counts of robbery in the first degree, two counts of robbery in the second degree, four counts of burglary in the first degree, and two counts of criminal possession of a weapon in the fourth degree, and sentencing the defendant-appellant to concurrent terms of 20 years to life, 8 to 24 years, 4 to 12 years, 8 to 24 years, and one year, respectively, unanimously affirmed.
Counsel for the defendant has submitted a brief on this appeal contending that the 20 years’ to life sentence was excessive, and that this court should exercise its discretion to reduce appellant’s sentence.
The defendant took advantage of the knowledge she gained as a home health care attendant. With a male accomplice, in two separate incidents, she was a party to the stabbing deaths of two elderly former patients. While she denied actually doing the stabbing, she admitted handing the knives to the male accomplice and participating in the theft of property.
Counsel for the defendant-appellant contends that she is now contrite and had no criminal record and had waived her alleged defense of duress by the male accomplice.
There is absolutely no merit to this appeal. Not only did the defendant plead in exchange for the promised sentence, but there are no extenuating circumstances. If this were a matter of first impression, we would impose a sentence of 25 to life rather than 20 to life. Concur — Kupferman, J. P., Ross, Asch, Kassal and Rubin, JJ.